Order denying jury issues affirmed. This is an appeal from an order of the Probate Court denying jury issues in the matter of the alleged will of J. Robert Clark. Issues were sought on due execution, testamentary capacity, and fraud or undue influence. Viewing the whole record and giving the decision of the probate judge the weight to which it is entitled, we are of opinion that the expected evidence did not require the framing of those issues. The underlying principles have been often restated. Goddard v. Dupree, 322 Mass. 247, 250. Spilios v. Bouras, 337 Mass. 176, 177. Tarricone v. Cummings, 340 Mass. 758.